Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162121 & (44)(45)(46)(47)                                                                                  Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  In re CERTIFIED QUESTION FROM THE                                                                     Elizabeth M. Welch,
  UNITED STATES DISTRICT COURT,                                                                                       Justices
  EASTERN DISTRICT OF MICHIGAN,
  SOUTHERN DIVISION.
  _________________________________________
  AFT MICHIGAN,
            Plaintiff,
  v                                                                 SC: 162121
                                                                    USDC-ED: 4:17-cv-13292
  PROJECT VERITAS, et al.,
            Defendants,
  and
  MICHIGAN ATTORNEY GENERAL,
           Intervening Defendant.

  _________________________________________/

         On order of the Court, the question certified by the United States District Court for
  the Eastern District of Michigan is considered, and the Court respectfully declines the
  request to answer the certified question. The motions for oral argument are DENIED.

         BERNSTEIN, J., would answer the certified question.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2021
         a0519
                                                                               Clerk